                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                                    PROOF OF SERVICE

       I served the summons, complaint, and Plaintiff’s Ex Parte Motion (Doc. No. 2) in the

above captioned case on the Federal Public Defender for the Western District of North

Carolina by sending it via United States Postal Service certified mail, postage prepaid to the

Federal Public Defender, 129 West Trade St., Suite 300, Charlotte, NC 28202. A certified

mail receipt (No. 70172400000016206761) is attached.

       Delivery was made upon said defendant on March 12, 2020. Confirmation of delivery is

attached.

       This the 20th Day of April, 2020.

                                                            Respectfully Submitted,

                                                            /s/ Cooper Strickland
                                                            Cooper Strickland
                                                            N.C. Bar No. 43242
                                                            P.O. Box 92
                                                            Lynn, NC 28750
                                                            Tel. (828) 817-3703
                                                            cooper.strickland@gmail.com

                                                            Counsel for Plaintiff



            Case 1:20-cv-00066-WGY Document 21 Filed 04/20/20 Page 1 of 3
Case 1:20-cv-00066-WGY Document 21 Filed 04/20/20 Page 2 of 3
USPS.com® - USPS Tracking® Results                                                                                                     4/20/20, 11:06 AM




  USPS Tracking
                                      ®                                                                                                         FAQs   !




     Track Another Package                +                                                                      ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                 ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                                Get the free Informed Delivery® feature to receive
                                                                                                                              Learn More
                                                                automated notifications on your packages
                                                                                                                      (https://reg.usps.com/xsell?
                                                     app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                         Remove        %
              Tracking Number: 70172400000016206761

              Your item was delivered to the front desk, reception area, or mail room at 12:07 pm on March
              12, 2020 in CHARLOTTE, NC 28202.




               # Delivered




                                                                                                                                                       Feedback
              March 12, 2020 at 12:07 pm
              Delivered, Front Desk/Reception/Mail Room
              CHARLOTTE, NC 28202

              Get Updates       $




                                                                                                                                 $
                  Text & Email Updates


                                                                                                                                 $
                  Tracking History


                                                                                                                                 $
                  Product Information



                                                                 See Less      "




                                       Can’t find what you’re looking for?

file:///Users/cooperstrickland/Desktop/EDR%20Lawsuit/Summons%20an…of%20Service%20to%20File/Under%20Seal/Tracking%20(FD).webarchive               Page 1 of 2

                         Case 1:20-cv-00066-WGY Document 21 Filed 04/20/20 Page 3 of 3
